GLOBAL AVIATION HOLDINGS INC. 101 World Drive Peachtree City, Georgia 30269 Tel: (770) 632-8000 Fax: (770) 632-8048 May 7, 2010 Via EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N. E. Washington, DC 20549 Re: Global Aero Logistics Inc. Registration on Form S-1 File No. 333-146958 Ladies and Gentlemen: Pursuant to Rule 477(a) of Regulation C under the Securities Act of 1933, as amended (the Securities Act), Global Aviation Holdings Inc., a Delaware corporation formerly known as Global Aero Logistics Inc. (the Registrant), hereby requests that the Registration Statement on Form S-1 (File No. 333-146958) initially filed with the Securities and Exchange Commission on October 26, 2007, as amended (the S-1 Registration Statement), be withdrawn. The S-1 Registration Statement related to a previously proposed (and now abandoned) rights offering of common stock held by the Registrants sponsor to the Registrants other stockholders. We believe this withdrawal is consistent with the public interest and the protection of investors. The S-1 Registration Statement was never declared effective and no securities have been issued pursuant thereto. The Registrant respectfully requests, in accordance with Rule 457(p) under the Securities Act that all fees paid to the Commission in connection with the filing of the S-1 Registration Statement be credited to the Registrants account for future use. U.S. Securities and Exchange Commission Page Two May 7, 2010 Should you have any questions regarding this matter or if withdrawal of the S-1 Registration Statement will not be granted, please contact Eliot W. Robinson of Bryan Cave LLP, counsel to the Registrant at (404) 572-6785. Very truly yours, Mark M. McMillin Senior Vice President, General Counsel and Secretary cc: Thomas R. McNeill Eliot W. Robinson
